
	
		III
		111th CONGRESS
		2d Session
		S. RES. 523
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Ms. Landrieu (for
			 herself, Mr. Wicker,
			 Mr. Shelby, Mr.
			 Vitter, Mrs. Hutchison,
			 Mr. Cochran, Mr. Cornyn, Mr.
			 Sessions, Mr. Bingaman,
			 Ms. Murkowski, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the crew members who perished
		  aboard the offshore oil rig, Deepwater Horizon, and extending the condolences
		  of the Senate to the families and loved ones of the deceased crew
		  members.
	
	
		Whereas oil and natural gas are necessary commodities for
			 the United States;
		Whereas a drill ship, the Deepwater Horizon, was drilling
			 in 5,000 feet of water approximately 50 miles off the coast of Louisiana, in
			 the Gulf of Mexico;
		Whereas on April 20, 2010, a terrible explosion occurred
			 aboard the Deepwater Horizon;
		Whereas 126 men and women were on board the Deepwater
			 Horizon at the time of the explosion;
		Whereas 11 men remain missing, and are presumed
			 dead;
		Whereas 17 people were injured, 3 of them critically;
			 and
		Whereas the United States is greatly indebted to oil rig
			 crewmen for the serious physical risks, difficult periods of separation from
			 their families, and supremely challenging engineering tasks endured to produce
			 much-needed energy for the Nation: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the crew
			 members who perished aboard the offshore oil rig, Deepwater Horizon; and
			(2)expresses sincere
			 condolences to the families and loved ones of the deceased crew members.
			
